Citation Nr: 0721229	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  04-12 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
coronary artery disease with angina.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to a temporary total evaluation 
due to hospitalization from April 18, 1972, until August 25, 
1972, for a service-connected disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied service connection for coronary 
artery disease with angina as well as hypertension.  The RO 
also found that new and material evidence has not been 
submitted to reopen a claim of entitlement to a temporary 
total evaluation due to hospitalization from April 18, 1972, 
until August 25, 1972, for a service-connected disability.

The Board will adjudicate whether new and material evidence 
has been submitted to reopen claims for service connection 
for coronary artery disease with angina as well as 
hypertension.  However, the issues involving service 
connection for coronary artery disease with angina and 
hypertension, as well as the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to a temporary total evaluation due to 
hospitalization from April 18, 1972, until August 25, 1972, 
are addressed in the REMAND portion of the decision below and 
are remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed June 1973 rating decision denied service 
connection for chest pain and possible cardiac disease on the 
basis that heart disease was not shown in service and that 
the veteran's complaints of chest pain were musculoskeletal 
in nature.  

2.  Additional evidence received since the June 1973 rating 
decision includes a medical opinion that the veteran now has 
coronary artery disease which may have been exacerbated by 
his service-connected PTSD.  

3.  An unappealed February 1996 rating decision denied 
service connection for hypertension on the basis that this 
condition was not shown until many years after service.  

4.  Additional evidence received since the February 1996 
rating decision includes a medical opinion that the veteran's 
hypertension may have been caused or aggravated by his 
service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The June 1973 rating decision that denied service 
connection for chest pain and possible cardiac disease is 
final.  38 U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R. §§ 
20.302, 20.1103 (2006).

2.  Additional evidence presented since the June 1973 rating 
decision is new and material, and the claim of entitlement to 
service connection for coronary artery disease with angina 
has been reopened.  38 U.S.C.A. § 5108 (West Supp. 2005); 38 
C.F.R §§ 3.102, 3.156, 3.159 (2006).

3.  The February 1996 rating decision that denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2006).

4.  Additional evidence presented since the February 1996 
rating decision is new and material, and the claim of 
entitlement to service connection for hypertension has been 
reopened.  38 U.S.C.A. § 5108 (West Supp. 2005); 38 C.F.R §§ 
3.102, 3.156, 3.159 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen a Claim 
for Service Connection for Coronary Artery 
Disease with Angina

The veteran is ultimately seeking service connection for 
coronary artery disease with angina.  However, the Board must 
first determine whether new and material evidence has been 
submitted to reopen his claim since a final rating decision 
dated in June 1973 which denied service connection for 
cardiac disease.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. 
§ 3.303(a).  (2006).  In addition, certain chronic diseases, 
including heart disease, may be presumed to have been 
incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A.  §§ 1101, 1112, 1113, 1137 (West Supp 2005); 
38 C.F.R. §§ 3.307, 3.309 (2006).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2006).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The RO initially denied service connection for chest pain and 
possible cardiac disease in a rating decision of June 1973.  
The RO pointed out that the veteran's service medical records 
made no reference to heart disease.  Instead, these records 
showed that the veteran was hospitalized in October 1968 for 
musculoskeletal chest pain.  The veteran was notified of the 
June 1973 rating decision and of his appellate rights in a 
letter dated in July 1973.  However, because the veteran did 
not seek appellate review within one year of notification, 
the June 1973 rating decision is final and not subject to 
revision upon the same factual basis.  See 38 U.S.C.A.  
§ 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

In February 2004, the veteran attempted to reopen his claim 
for service connection for heart disease, to include coronary 
artery disease with angina.  In doing so, the veteran 
presented a new theory that this condition is secondary to 
his service-connected PTSD.  Nevertheless, in light of the 
Court's case law, the Board finds that the veteran must still 
present new and material evidence with respect to this claim.

In Ashford v. Brown, 10 Vet. App. 120 (1997), the Court held 
that when a veteran attempts to reopen a claim by bringing a 
new etiological theory for the causation of his disease than 
that which was previously addressed in the earlier final 
denial, such new theory of causation does not itself 
constitute a "new" claim, obviating the necessity of 
presenting new and material evidence for that same claim.  
Thus, the veteran's new theory of secondary service 
connection is not a basis for reopening his claim of 
entitlement to service connection for heart disease.  The 
Board must therefore proceed to analyze whether new and 
material evidence has been submitted since the final June 
1973 rating decision.

Under VA law and regulations, if new and material evidence is 
presented or secured, the Secretary shall reopen and review 
the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  When reopening a claim, the Board performs a two-
step analysis. 

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of the all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winter v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim for 
service connection for coronary artery disease with angina is 
evidence that has been added to the record since the final 
June 1973 rating decision.  Since that decision, VA treatment 
records show that the veteran was diagnosed with coronary 
artery disease in 2002.  

In a March 2005 letter, I.M., M.D., indicated that the 
veteran coronary artery disease worsened as a result of his 
service-connected PTSD.   

The Board finds that these records are both new and material, 
since they now show that the veteran has heart disease which 
may be related to his service-connected PTSD.  Thus, since 
these records relate to an unestablished fact necessary to 
substantiate the claim, they are both new and material.  
Hodge, 155 F.3d at 1363 (Fed. Cir. 1998) (holding that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim).  

Accordingly, the Board concludes that new and material 
evidence has been submitted since the unappealed June 1973 
rating decision; thus, the claim for service connection for 
coronary artery disease with angina is reopened.  However, 
the Board finds that additional development is needed before 
it can adjudicate this claim on the merits.  Therefore, this 
issue will be remanded to the RO.

II.  New and Material Evidence to 
Reopen a Claim for Service for 
Hypertension

The veteran is also seeking service connection for 
hypertension.  However, the Board must determine whether new 
and material evidence has been submitted since the unappealed 
February 1996 rating decision which denied service connection 
for that condition.  Barnett, 83 F.3d at 1383-84.  

The RO issued a rating decision in February 1996 in which it 
denied service connection for hypertension on the basis that 
no evidence showed that this condition was manifested in 
service or to a compensable degree within a year of his 
separation from service.  Because the veteran did not seek 
appellate review, the February 1996 rating decision became 
final and is not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 
20.1103.

In February 2004, the veteran attempted to reopen his claim 
for service connection for hypertension on the basis of new 
and material evidence.  Therefore, the Board must consider 
all evidence added to the record since the final February 
1996 rating decision to determine whether there is a basis 
for reopening the claim. 

Since that decision, the veteran has submitted a VA 
outpatient treatment record dated in February 2005 which 
includes the following medical opinion: 

In all probability anxiety and panic of PTSD was 
causative of HTN [hypertension].  

Since this opinion attributes the veteran's hypertension to 
his service-connected PTSD, this opinion relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for hypertension.  In short, this record 
is both new and material.  See 38 C.F.R. § 3.156(a).

The Board thus concludes that new and material evidence has 
been submitted since the unappealed February 1996 rating 
decision; thus, the claim for service connection for 
hypertension must be reopened.  Again, however, the Board 
finds that this issue must be remanded to the RO to obtain 
additional development prior to adjudication by the Board.  

ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for coronary artery disease with 
angina, and the appeal is granted to this extent only.

New and material evidence has been submitted to reopen the 
claim for service connection for hypertension, and the appeal 
is granted to this extent only.


REMAND

As noted above, Dr. I.M., indicated in a March 2005 letter 
that the veteran's coronary artery disease worsened as a 
result of his service-connected PTSD.  A VA medical 
professional also indicated in February 2005 that the 
veteran's hypertension was caused by PTSD.  Since it does not 
appear that these opinions were based on a review of the 
claims file, they are not sufficient to grant the claims.  
See Swann v. Brown, 5 Vet. App. 177, 180 (1993) (without a 
review of the claims file, an opinion as to etiology of an 
underlying condition can be no better than the facts alleged 
by the veteran)

Nevertheless, both opinions are sufficient to trigger VA's 
duty to secure a medical opinion on the question as to 
whether the veteran's coronary artery disease with angina and 
hypertension were either caused or aggravated by his service-
connected PTSD.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  A VA examination is therefore required to address 
this issue.  

In May 2003, the RO found that new and material evidence had 
not been submitted to reopen the veteran's claim of 
entitlement to a temporary total evaluation due to 
hospitalization from April 18, 1972, until August 25, 1972, 
for a service-connected disability.  However, the record 
shows that the veteran has since submitted a claim alleging 
clear and unmistakable error (CUE) in the November 1972 
rating decision which denied that claim.  

The RO has yet to adjudicate the veteran's CUE claim.  
Because the CUE claim is inextricably intertwined with the 
issue involving new and material evidence, the case must be 
remanded for initial RO adjudication of the CUE matter.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled to 
undergo a VA cardiology examination to 
determine the etiology of his coronary 
artery disease with angina as well as his 
hypertension.  The veteran's claims file 
should be made available to the examiner 
for review, and all necessary studies and 
tests should be conducted.  Following an 
examination of the veteran and a review 
of the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
veteran's coronary artery disease with 
angina and/or hypertension was either 
caused or aggravated by his PTSD.  If it 
is determined that either condition was 
not caused but aggravated by PTSD, the 
examiner is requested to attempt to 
quantify the degree of additional 
impairment resulting from the 
aggravation.

2.  The RO should adjudicate the issue of 
whether there was clear and unmistakable 
error in the November 1972 rating 
decision which denied a temporary total 
evaluation due to hospitalization from 
April 18, 1972, until August 25, 1972, 
for a service-connected disability.  
Thereafter, the RO must provide the 
veteran appropriate notice of the 
decision made and, if appropriate, his 
appellate rights, to include what action 
he must take to perfect an appeal to any 
adverse rating which finds that the 
November 1972 rating decision was not 
clearly and unmistakably erroneous.

3.  With respect to the issues of service 
connection for coronary artery disease 
with angina and hypertension, the case 
should again be reviewed by the RO on the 
basis of the additional evidence.  In 
doing so, the RO must consider the 
provisions of 38 C.F.R. § 3.310.  If 
either benefit sought is not granted, the 
veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to afford due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


